Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claims 1-20 are under examination.

Specification
The disclosure is objected to because of the following informalities: Patent number EP11160575.4 cited in the specification on page 1, line 20 does not exist. See the below Espacenet database search. The correct EP Patent number is required.

    PNG
    media_image1.png
    110
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    885
    media_image2.png
    Greyscale

Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gaseous target isocyanate”. It is unclear if the gaseous target isocyanate is the “an isocyanate” in the preamble of claim 1. 
Claim 1 recites NCO. The abbreviation NCO is not defined in the specification. It is unclear what the abbreviation stands for.
Claim 10 recites the word “cyanate” at the conclusion of the claim. It is not understood why the word cyanate is being utilized.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘152 (USPGPub 2012/0123152, Published 05-2012) and ‘827 (USPGPub 2007/0232827, Published 10-2007).

Interpretation of Claims

    PNG
    media_image3.png
    88
    782
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    172
    788
    media_image4.png
    Greyscale

	The NCO is any and all isocyanates unless otherwise stated in the current claims.	
The word controlled in claim 7 is being interpreted to mean ensuring the NCO groups are in the currently claimed range. The limitation of controlled is met when the currently claimed ranges of NCOs are met.
Scope of the Prior Art
	152 teach the following (par. 26).

    PNG
    media_image5.png
    432
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    167
    606
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    164
    603
    media_image7.png
    Greyscale

	The above preheating temperatures overlap the preheating temperatures in current claims 1 and 4-6. The above phosgene to amine group ratios overlap the phosgene to amine groups in claims 12-13.
Concerning the rectification of claim 7 and 8, 152 teach the following.

    PNG
    media_image8.png
    301
    595
    media_image8.png
    Greyscale

	Concerning the amount of inert gasses to phosgene and amine in claim 9, 152 teach the inert gasses are optional. This reads on zero amounts of inert gasses. 

Concerning the pressure, 152 teach 1600 mbar (par. 134). This equates to 0.16 Mpa.
	Concerning the reaction time of claim 11, 152 teach the following ranges that overlap the currently claimed average reaction time.

    PNG
    media_image9.png
    189
    592
    media_image9.png
    Greyscale

Concerning the flow rate in claims 14-15, 152 contemplates flows of reactants (par. 44, 61). Additionally, 152 contemplates residence time (par. 40), which is affected by the flow rate.
Concerning claim 16 and the fresh phosgene, 152 teach fresh phosgene being added to a reaction (par. 136).
Concerning claims 18-19, 152 teach 2,4 and 2,6 toluenediamine. This would necessarily make the TDI of claim 19.
Concerning claim 20, 152 teach fresh phosgene can be transferred to the process batchwise or continuously. This teaching implies the process is conducted continuously.
Ascertaining the Difference
	152 does not teach the ranges of the NCO groups in the phosgene prior to heating. 152 does not teach the flowrates. 
Secondary Reference
827 teach the following (par. 20-22).

    PNG
    media_image10.png
    324
    597
    media_image10.png
    Greyscale

	The range of 0.00001 to 1% overlaps the currently claimed range of smaller than 1%, 0.5% and 0.1%. Current claims 1-3.
827 teach the process allows for low level solid formation and solid deposition (par. 14). Having elevated levels of NCO groups would necessarily allow for solid formation and solid deposition. This solid formation and solid deposition would have been a negative impact on the phosgenation process.
	Concerning the NCO groups being present before preheating, 827 teach the content of the phosgene stream and teaches the preheating. Therefore, the NCO groups would have existed within the phosgene prior to preheating.
	Concerning the gas phase, 827 teach the process preferably takes place in the liquid phase (par. 61). Preferences are not a teaching away See MPEP 2123 II. Isocyanates can be generated in the gas phase. See 152 (par. 1). 
Concerning claim 7 and 8, 827 teach after the reaction, the mixture of substances is preferably separated into isocyanate(s), solvent, phosgene and hydrogen chloride by means of rectification (par. 65). This teaching clearly allows for the separation of NCO groups from phosgene by rectification.
	Concerning claim 10, 827 teach a pressure of 3 to 35 bar (par. 57). This equates to 0.3 to  3.5 MPa. This range overlaps the current range.
	Concerning the reaction time of claim 11, 827 teach residence tomes of 10 to 15 seconds (par. 57). This range overlaps the currently claimed range.
Concerning the flow rates of 5-100 m/s, 827 teach flow rates of 5.8 and 7m/s (par. 74). This range overlaps the currently claimed range.
Concerning the target isocyanate and the amine in claims 18-19, 827 teach overlapping amines and isocyanates as taught by 152 and as currently claimed. For example, 827 teach toluenediamine and TDI (par 74 and claim 5 respectively). 
Concerning claim 20, 827 teach the plant was operated for 72 hours. This is a teaching of continuous.
Concerning claim 20, 827 teach the plant was operated for 72 hours. This is a teaching of continuous.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 152 and 827 to arrive at the invention with a reasonable expectation of success.
For example the ordinary artisan would have ensured NCO levels in the phosgene prior to preheating were at the currently claimed levels. The ordinary artisan would have done so because 827 teach the process allows for low level solid formation and solid deposition (par. 14). There would have been a reasonable expectation of success in utilizing these levels in the gas phase because 827 allows for other reaction phases. For example, 827 teach the process preferably takes place in the liquid phase (par. 61). Preferences are not a teaching away. See MPEP 2123 II.
Additionally, the ordinary artisan knowing rectification separates NCO groups from phosgene coupled with the negative impact of NCO groups, would have utilized rectification phosgene taught by 152 to ensure the levels of NCO groups were maintained in phosgene as taught by 827. 
Concerning the flow rates of 10-80 m/s in claim 15, the ordinary artisan knowing flow rates affect reaction times and residence times, the ordinary artisan would have found the workable ranges through routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, 152 teach overlapping ranges of currently claimed average reaction times. To ensure the reaction times, the ordinary artisan would have adjusted the flow rates accordingly.
Alternatively, the currently claimed flow rates are encompassed by the working examples in reference 152. 
Concerning all other ranges in the current claims 1-3, and 10-14, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 17, due to the above argued methods being substantially similar to those of the current method, the products would have been substantially similar. Therefore, the product NCO not comprising the target isocyanate in the phosgene would have been substantially similar to those of the current invention. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘827 (USPGPub 2007/0232827, Published 10-2007) as evidence by ‘152 (USPGPub 2012/0123152, Published 05-2012).

Interpretation of Claims

    PNG
    media_image3.png
    88
    782
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    172
    788
    media_image4.png
    Greyscale

	The NCO is any and all isocyanates unless otherwise stated in the current claims.	
The word controlled in claim 7 is being interpreted to mean ensuring the NCO groups are in the currently claimed range. The limitation of controlled is met when the currently claimed ranges of NCOs are met.
Scope of the Prior Art
	827 teach the following (par. 20-22).

    PNG
    media_image10.png
    324
    597
    media_image10.png
    Greyscale

	The range of 0.00001 to 1% of NCO groups overlaps the currently claimed range of smaller than 1%, 0.5% and 0.1%. Current claims 1-3. 827 teach the process allows for low level solid formation and solid deposition (par. 14). Having elevated levels of NCO groups would necessarily allow for solid formation and solid deposition. This solid formation and solid deposition would have been a negative impact on the phosgenation process.
	Concerning the phosgene and amine streams, 827 teach a phosgene and toluenediamine solution (par. 74). Toluenediamine reads on current claim 18
	Concerning the preheated phosgene stream, 827 teach the preheating. For example, 827 teach the streams of the starting materials were adjusted so that the stream emerging from the mixing nozzle had a temperature of 150C (par. 74). 
	Concerning the gas phase, 827 teach the process preferably takes place in the liquid phase (par. 61). Preferences are not a teaching away See MPEP 2123 II. Isocyanates can be generated in the gas phase. As evidence by 152 (par. 1). 
Concerning claim 7 and 8, 827 teach after the reaction, the mixture of substances is preferably separated into isocyanate(s), solvent, phosgene and hydrogen chloride by means of rectification (par. 65). This teaching clearly allows for the separation of NCO groups from phosgene by rectification.
Concerning the preheating temperatures of current claims 4-6, 827 as written above, teach preheating the streams to 150C (827 par. 74). Additionally, 827 teach overlapping reaction temperatures of 25 to 260C (par. 57).
Concerning claim 9, a ratio of 0 to 1 of the inert gas allows for zero amount of inert gas. 827 is silent to an inert gas. 
	Concerning claim 10, 827 teach a pressure of 3 to 35 bar (par. 57). This equates to 0.3 to  3.5 MPa. This range overlaps the current range.
	Concerning the reaction time of claim 11, 827 teach residence times of 10 to 15 seconds (par. 57). This range overlaps the currently claimed range.
Concerning the phosgene to amino groups in the amine in claims 12-13, 827 teach the phosgene to amino groups is 1.1:1 to 12:1 (par. 57). This range overlaps the current range.
Concerning the flow rates of 5-100 m/s, 827 teach flow rates of 5.8 and 7 m/s (par. 74). This range overlaps the currently claimed range.
Concerning the recirculated and fresh phosgene (current claim 16), 827 teach the fresh phosgene from the phosgene synthesis and phosgene freed from HCl is used to prepare the isocyanates (par. 68).
Concerning the target isocyanate and the amine in claims 18-19, 827 teach toluenediamine and TDI (par 74 and claim 5 respectively). 
Concerning claim 20, 827 teach the plant was operated for 72 hours. This is a teaching of continuous.
Ascertaining the Difference
	827 does not explicitly teach the gas phase, the preheated temperatures, the flow rate of 10 to 80 m/s, the NCO groups in substance A does not comprise the target isocyanate.  
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 827 to arrive at the invention with a reasonable expectation of success.
Additionally, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized a gas phase reaction of a gaseous amine and phosgene when preparing the isocyanate taught by 827 (par. 20). 
Alerted to the liquid phase preference of 827, the ordinary artisan would have known that other options existed. A preference suggests multiple options. Accordingly, the ordinary artisan would have tried the option of a gas phase phosgenation, with an expectation of success. Gas phase phosgenations are known as evidence by 152 (par. 1).
Concerning the preheating temperatures of claims 4-6, as recited above 827 teach preheating and teaches overlapping reaction temperatures. The ordinary artisan interested in reaching the reaction temperatures of 260C would have tried higher preheating temperatures as instantly claimed. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning the flow rates of 10-80 m/s, the ordinary artisan knowing flow rates affect reaction times and residence times, the ordinary artisan would have found the workable ranges through routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning all other ranges in the current claims 1-3, and 10-14, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 17, due to the above argued methods being substantially similar to those of the current method, the products would have been substantially similar. Therefore, the product NCO not comprising the target isocyanate in the phosgene would have been substantially similar to those of the current invention. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
		
Conclusion
Claims 1-20 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622



/JAFAR F PARSA/Primary Examiner, Art Unit 1622